Case 6:20-cv-01438-RRS-CBW Document 19-2 Filed 04/15/21 Page 1 of 13 PageID #: 86




                      EXHIBIT
                         2
                              Case 6:20-cv-01438-RRS-CBW Document 19-2 Filed 04/15/21 Page 2 of 13 PageID #: 87



                                                   Earliest Age-Based State Restrictions on the Use or Purchase of Handguns

State                Year 1     Statutory Text                                                               Source                               Right to Bear Arms Provision When
                                                                                                                                                  Enacted 2

Alabama              1856       Be it enacted by the Senate and House of Representatives of the State of     An Act to Amend the Criminal         “That every citizen has a right to bear
                                Alabama in General Assembly convened, That any one who shall sell or         Law, Feb. 2, 1856, in ACTS OF        arms in defense of himself and the
                                give or lend, to any male minor, a bowie knife, or knife or instrument of    THE FIFTH BIENNIAL SESSION OF        state.” ALA. CONST. art. I, § 27
                                the like kind or description, by whatever name called, or air gun or         THE GENERAL ASSEMBLY OF              (adopted 1819).
                                pistol, shall, on conviction be fined not less than three hundred, nor       ALABAMA 17 (1856)
                                more than one thousand dollars.

California           1923       Section 5. Except as otherwise provided in this act, it shall                An act to control and regulate the   None
                                be unlawful for any person within this state to carry concealed upon his     possession, sale and use
                                person or within any vehicle which is under his control or direction any     of pistols, revolvers and other
                                pistol, revolver or other firearm capable of being concealed upon the        firearms capable of being
                                person without having a license to carry such firearm as hereinafter         concealed upon the person. . . ,
                                provided in section eight hereof. Any person who violates the                June 13, 1923, in STATUTES OF
                                provisions of this section shall be guilty of a misdemeanor, and if he       CALIFORNIA, 45TH REGULAR
                                has been convicted previously of any felony, or of any crime                 SESSION 695, 697 (1923)
                                made punishable by this act, he is guilty of a felony.

                                This section shall not be construed to prohibit any citizen of the United
                                States, over the age of eighteen years, who resides or is temporarily
                                sojourning within this state, and who is not within the excepted classes
                                prescribed by section two hereof, from owning, possessing or keeping
                                within his place of residence or place of business any pistol, revolver or
                                other firearm capable of being concealed upon the person, and
                                no permit or license to purchase, own, possess or keep any such firearm
                                at his place of residence or place of business shall be required of any
                                such citizen.




   1
       The year of enactment has been provided wherever known. If the year of enactment is unknown, the date provided is year of first codification, and is asterisked.
   2
       See Eugene Volokh, State Constitutional Rights to Keep and Bear Arms, 11 TEXAS REV. OF LAW & POLITICS 191, 193-204 (2006).

                                                                                           1
                     Case 6:20-cv-01438-RRS-CBW Document 19-2 Filed 04/15/21 Page 3 of 13 PageID #: 88



Colorado      1993     Except as provided in this section, it is unlawful for any person who has       An Act concerning the                 “The right of no person to keep and
                       not attained the age of eighteen years knowingly to have any handgun in         commission of criminal acts by        bear arms in defense of his home,
                       such person’s possession.                                                       juveniles, and making an              person and property, or in aid of the
                                                                                                       appropriation in connection           civil power when thereto legally
                                                                                                       therewith, Sept. 13, 1993, in         summoned, shall be called in
                                                                                                       LAWS PASSED AT THE FIRST              question; but nothing herein contained
                                                                                                       EXTRAORDINARY SESSION OF THE          shall be construed to
                                                                                                       FIFTY-NINTH GENERAL                   justify the practice of carrying
                                                                                                       ASSEMBLY OF THE STATE OF              concealed weapons.” COLO. CONST.
                                                                                                       COLORADO 1, 2 (1993)                  art. I, § 13 (adopted 1876).

Connecticut   1923     Section 8. No person shall make any false statement or give any false           An Act concerning the                 “Every citizen has a right to bear arms
                       information connected with any purchase, sale or delivery of any pistol         possession, sale and use of pistols   in defence of himself and the state.”
                       or revolver, and no person shall sell, barter, hire, lend, give or deliver to   and revolvers, June 2, 1923, in       CONN. CONST. art. I, § 15 (adopted
                       any minor under the age of eighteen years any pistol or revolver.               PUBLIC ACTS PASSED BY THE             1818).
                                                                                                       GENERAL ASSEMBLY OF THE
                                                                                                       STATE OF CONNECTICUT 3707,
                                                                                                       3709 (1923)

District of   1892     Be it enacted by the Senate and House of Representatives of the United          An Act to punish the carrying or      “A well regulated Militia, being
Columbia               States of America in Congress assembled, That it shall not be lawful for        selling of deadly or dangerous        necessary to the security of a free
                       any person or persons within the District of Columbia, to have                  weapons within the District of        State, the right of the people to keep
                       concealed about their person any deadly or dangerous weapons, such as           Columbia, and for other               and bear Arms, shall not be
                       daggers, air-guns, pistols, bowie-knives, dirk knives or dirks,                 purposes, 27 Stat. 116-17 (1892)      infringed.” U.S. CONST. amend. II
                       blackjacks, razors, razor blades, sword canes, slung shot, brass or other                                             (1791).
                       metal knuckles. . . .




                       Section 5. That any person or persons who shall, within the District of
                       Columbia, sell, barter, hire, lend, or give to any minor under the age of
                       twenty-one years any such weapon as hereinbefore described shall be
                       deemed guilty of a misdemeanor, and shall, upon conviction thereof,
                       pay a fine or penalty of not less than twenty dollars nor more than one
                       hundred dollars, or be imprisoned in the jail of the District of Columbia
                       not more than three months. . . .




                                                                                    2
                 Case 6:20-cv-01438-RRS-CBW Document 19-2 Filed 04/15/21 Page 4 of 13 PageID #: 89



Georgia   1876     If any person shall knowingly sell or furnish any minor with a pistol,       Acts 1876, p. 112, in 3 THE CODE   “A well-regulated militia being
                   dirk, bowie-knife, or sword-cane, he shall be guilty of a misdemeanor.       OF THE STATE OF GEORGIA 106        necessary to the security of a free
                   Nothing herein contained shall be construed as forbidding the                (1896)                             people, the right of the people to keep
                   furnishing of such weapons under circumstances justifying the                                                   and bear arms shall not be infringed;
                   justifying their use in defending life, limb or property.                                                       but the general assembly shall have
                                                                                                                                   power to prescribe by law the manner
                                                                                                                                   in which arms may be borne.” GA.
                                                                                                                                   CONST. of 1868, art. I, § 14.

Hawaii    1988     Where the urgency or the need has been sufficiently indicated, the           A Bill for an Act Relating to      “A well regulated militia being
                   respective chief of police may grant to an applicant of good moral           Firearms and Ammunition, §         necessary to the security of a free
                   character who is a citizen of the United States of the age of twenty years   134-9(a), in SESSION LAWS OF       state, the right of the people to keep
                   or more, is engaged in the protection of life and property, and is not       HAWAII PASSED BY THE               and bear arms shall not be infringed.”
                   prohibited under section 134-7 from the ownership or possession of a         FOURTEENTH STATE                   HAW. CONST. art. I, § 17 (adopted
                   firearm, a license to carry a pistol or revolver and ammunition therefor     LEGISLATURE 510, 515 (1988)        1959).
                   unconcealed on the person within the county where the license is
                   granted. Unless renewed, the license shall expire one year from the date
                   of issue.




                                                                             3
                  Case 6:20-cv-01438-RRS-CBW Document 19-2 Filed 04/15/21 Page 5 of 13 PageID #: 90



Idaho      1909     If any person, (excepting officials of a county, officials of the State of     An Act to regulate the use and      “The people have the right to bear
                    Idaho, officials of the United States, peace officers, guards of any jail,     carrying of concealed deadly        arms for their security and defence;
                    any officer of any express company on duty), shall carry concealed             weapons and to regulate the sale    but the Legislature shall regulate the
                    upon or about his person any dirk, dirk knife, bowie knife, dagger, slung      or delivery of deadly weapons to    exercise of this right by law.” IDAHO
                    shot, pistol, revolver, gun or any other deadly or dangerous weapon            minors under the age of sixteen     CONST. of 1889, art. I, § 11 (1889).
                    within the limits or confines of any city, town, or village, or in any         years, Feb. 17, 1909, in GENERAL
                    public assembly, or in any mining, lumbering, logging, railroad, or            LAWS OF THE STATE OF IDAHO
                    other construction camp within the State of Idaho, or shall, in the            PASSED AT THE TENTH SESSION
                    presence of one or more persons, exhibit any deadly or dangerous               OF THE STATE LEGISLATURE 6
                    weapon in a rude, angry, or threatening manner, or shall have or carry         (1909)
                    any such weapon upon or about his person when intoxicated, or under
                    the influence of intoxicating drinks, or shall, directly or indirectly, sell
                    or deliver, loan or barter to any minor under the age of sixteen (16)
                    years any such weapon, without the consent of the parent or guardian of
                    such minor, he shall upon conviction, be punished by a fine of not less
                    than twenty-five dollars ($25.00) nor more than two hundred dollars
                    ($200.00), or by imprisonment in the county jail for a period of not less
                    than twenty (20) nor more than sixty (60) days, or by both such fine and
                    imprisonment: Provided, however, that it shall be a good defense to the
                    charge of carrying such concealed weapons if the defendant shall show
                    that he has been threatened with great bodily harm, or had good reason
                    to carry the same in the necessary defense of his person, family, home
                    or property.


Illinois   1881     Whoever, not being the father, guardian or employer of the minor               An Act to regulate the traffic in   None
                    herein named, by himself or agent, shall sell, give, loan, hire or barter,     deadly weapons and to prevent
                    or shall offer to sell, give, loan, hire or barter to any minor within this    the sale of them to minors, § 2,
                    State, any pistol, revolver, derringer, bowie knife, dirk or other deadly      Laws 1881, p. 73, in GEORGE W.
                    weapon of like character, capable of being secreted upon the person,           COTHRAN, ED., THE REVISED
                    shall be guilty of a misdemeanor, and shall be fined in any sum not less       STATUTES OF THE STATE OF
                    than twenty-five dollars, nor more than two hundred dollars.                   ILLINOIS 540b (1881)




                                                                                4
                   Case 6:20-cv-01438-RRS-CBW Document 19-2 Filed 04/15/21 Page 6 of 13 PageID #: 91



Indiana    1875       It shall be unlawful for any person to sell, barter, or give to any other    Laws 1875, p. 59, Aug. 24, 1875,    “The people shall have a right to bear
                     person under the age of twenty-one years any pistol, dirk, or bowie-          in JAMES S. FRAZER ET AL.,          arms, for the defense of themselves
                     knife, slung-shot, knucks, or other deadly weapon that can be worn or         EDS.,THE REVISED STATUTES OF        and the State.” IND. CONST. art. I, §
                     carried concealed upon or about the person; or to sell, barter, or give to    INDIANA 372 (1881)                  32 (adopted 1851).
                     any person under the age of twenty-one years any cartridges
                     manufactured and designed for use in a pistol.

Iowa       1884      Be it enacted by the General Assembly of the State of Iowa, That it           An Act to prohibit the selling or   None
                     shall be unlawful for any person to knowingly sell, present or give any       giving of fire arms to minors,
                     pistol, revolver or toy pistol to any minor.                                  April 3, 1884, in LEGISLATIVE
                                                                                                   DOCUMENTS SUBMITTED TO THE
                                                                                                   TWENTY-FIRST GENERAL
                                                                                                   ASSEMBLY OF IOWA 207 (1886)

Kansas     1883      Any person who shall sell, trade, give, loan or otherwise furnish any         Laws 1883, ch. 105, § 2, in 1       “The people have the right to bear
                     pistol, revolver or toy pistol, by which cartridges or caps may be            IRWIN TAYLOR, ED., GENERAL          arms for their defense and security;
                     exploded, or any dirk, bowie knife, brass knuckles, slung shot, or any        STATUTES OF KANSAS 738-39           but standing armies, in time of peace,
                     other dangerous weapons to any minor, or to any person of notoriously         (1889)                              are dangerous to liberty, and shall not
                     unsound mind, shall be deemed guilty of a misdemeanor, and shall,                                                 be tolerated, and the
                     upon conviction before any court of competent jurisdiction, be fined not                                          military shall be in strict subordination
                     less than five nor more than one hundred dollars.                                                                 to the civil power.” KAN. CONST. bill
                                                                                                                                       of rights, § 4 (adopted 1859).

Kentucky   1873*     If any person shall carry concealed a deadly weapon upon or about his         EDWARD I. BULLOCK & WILLIAM         “That the rights of the citizens to bear
                     person other than an ordinary pocket knife, or shall sell a deadly            JOHNSON, EDS., THE GENERAL          arms in defence of themselves and the
                     weapon to a minor other than an ordinary pocket knife, such person            STATUTES OF THE                     State shall not be questioned; but the
                     shall, upon indictment and conviction, be fined not less than twenty-five     COMMONWEALTH OF KENTUCKY            general assembly may pass laws to
                     nor more than one hundred dollars, and imprisoned in the county jail for      359 (1873)                          prevent persons from carrying
                     not less than ten nor more than thirty days, in the discretion of the court                                       concealed arms.” KY. CONST. of
                     or jury trying the case.                                                                                          1850, art. XIII, § 25.




                                                                                 5
                      Case 6:20-cv-01438-RRS-CBW Document 19-2 Filed 04/15/21 Page 7 of 13 PageID #: 92



Louisiana     1890      Hereafter, it shall be unlawful for any person to sell, or lease or give,     Acts 1890, No. 46, § 1, in         “A well regulated militia being
                        through himself or any other person, any pistol, dirk, bowie-knife, or        BENJAMIN WALL DART, ED.,           necessary to the security
                        any other dangerous weapon, which may be carried concealed, to any            CODE OF CRIMINAL PROCEDURE         of a free State, the right of the people
                        person under the age of twenty-one years.                                     AND CRIMINAL STATUTES OF THE       to keep and bear arms
                                                                                                      STATE OF LOUISIANA 496 (1932)      shall not be abridged. This shall not
                                                                                                                                         prevent the passage of laws
                                                                                                                                         to punish those who carry weapons
                                                                                                                                         concealed.” LA. CONST. of 1879, art.
                                                                                                                                         3.

Maryland      1882      It shall be unlawful for any person, be he licensed dealer or not, to sell,   Acts 1882, ch. 424, § 2, in JOHN   None
                        barter or give away any firearms whatsoever, or other deadly weapons,         PRENTISS POE, ED., 1 THE
                        except shot guns, fowling pieces and rifles, to any minor under the age       MARYLAND CODE 676 (1903)
                        of twenty-one years. Any person violating this section shall on
                        conviction thereof pay a fine of not less than fifty nor more than two
                        hundred dollars, together with costs of prosecution; and upon failure to
                        pay said fine and costs shall be committed to jail and confined therein
                        until such fine and costs are paid, or for the period of sixty days,
                        whichever shall first occur.

Mississippi   1880*     It shall not be lawful for any person to sell to any minor or person          J.A.P. CAMPBELL, ED., REVISED      “All persons shall have a right to keep
                        intoxicated, knowing him to be a minor or in a state of intoxication, any     CODE OF THE STATUTE LAWS OF        and bear arms for their defence.”
                        weapon of the kind or description in the foregoing section described          THE STATE OF MISSISSIPPI §         MISS. CONST. of 1868, art. I, § 15.
                        [any bowie knife, pistol, brass or metallic knuckles, slung-shot, or other    2986, at 776 (1880)
                        deadly weapon of like kind or description], or any pistol cartridge, and,
                        on conviction he shall be punished by a fine not exceeding two hundred
                        dollars, and if the fine and costs are not paid, be condemned to hard
                        labor under the direction of the board of supervisors of the court, not
                        exceeding six months.




                                                                                    6
                  Case 6:20-cv-01438-RRS-CBW Document 19-2 Filed 04/15/21 Page 8 of 13 PageID #: 93



Missouri   1879     If any person shall carry concealed, upon or about his person, any               JOHN A. HOCKADAY ET AL., EDS.,     “That the people have the right
                    deadly or dangerous weapon, or shall go into any church or place where           1 THE REVISED STATUTES OF THE      peaceably to assemble for their
                    people have assembled for religious worship, or into any school room or          STATE OF MISSOURI 224 (1879)       common good, and to apply to those
                    place where people are assembled for educational, literary or social                                                vested with the powers of government
                    purposes, or to any election precinct, on any election day, or into any                                             for redress of grievances, by petition
                    court room during the sitting of court, or into any other public                                                    or remonstrance; and that their right to
                    assemblage of persons met for any lawful purpose other than for militia                                             bear arms in defence of themselves
                    drill or meetings called under the militia law of this state, having upon                                           and of the lawful authority of the State
                    or about his person any kind of firearms, bowie-knife, dirk, dagger,                                                cannot be questioned.” MO. CONST.
                    slung-shot, or other deadly weapon, or shall, in the presence of one or                                             of 1865, art. I, § 8.
                    more persons, exhibit any such weapon in a rude, angry or threatening
                    manner, or shall have or carry any such weapon upon or about his
                    person when intoxicated or under the influence of intoxicating drinks,
                    or shall, directly or indirectly, sell or deliver, loan or barter to any minor
                    any such weapon, without the consent of the parent or guardian of such
                    minor, he shall, upon conviction, be punished by a fine of not less than
                    five nor more than one hundred dollars, or by imprisonment in the
                    county jail not exceeding three months, or by both such fine and
                    imprisonment.

Nebraska   1977     (1) Any person under the age of eighteen years who possesses a pistol,           An Act to adopt the Nebraska       None (adopted provision in 1988)
                    revolver, or any other form of short-barreled hand firearm commits the           Criminal Code, Legis. Bill 38, §
                    offense of unlawful possession of a revolver.                                    236, in VINCENT D. BROWN, ED.,
                                                                                                     LAWS PASSED BY THE
                    (2) The provisions of this section shall not apply to the issuance of such       LEGISLATURE OF THE STATE OF
                    firearms to the armed forces of the United States, active or reserve,            NEBRASKA, EIGHTY FIFTH
                    National Guard of this state, or Reserve Officers Training Corps, when           LEGISLATURE, FIRST SESSION 88,
                    on duty or training, or to the temporary loan of pistols, revolvers, or any      195 (1977)
                    other form of short-barreled firearms for instruction under the
                    immediate supervision of a parent or guardian or adult instructor.

                    (3) Unlawful possession of a revolver is a Class III misdemeanor.




                                                                                 7
                         Case 6:20-cv-01438-RRS-CBW Document 19-2 Filed 04/15/21 Page 9 of 13 PageID #: 94



Nevada          1881       Section 1. Every person under the age of eighteen (18) years who shall     An Act to prohibit the carrying of   None (adopted provision in 1982)
                [1885]     wear or carry any dirk, pistol, sword in case, slung shot, or other        concealed weapons by minors,
                           dangerous and deadly weapon concealed upon his person shall be             March 4, 1881, in STATUTES OF
                           deemed guilty of a misdemeanor, and shall, upon conviction thereof, be     THE STATE OF NEVADA 143-44
                           fined not less than twenty nor more than two hundred ($200) dollars, or    (1881); An Act to amend an act
                           by imprisonment in the County Jail not less than thirty days nor more      entitled “An Act to prohibit the
                           than six months, or by both such fine and imprisonment.                    carrying of concealed weapons
                                                                                                      by minors, March 2, 1885, in
                           [1885 act substituted “twenty-one (21)” for “eighteen (18),” without any   STATUTES OF THE STATE OF
                           other change]                                                              NEVADA 51 (1885)


New Hampshire   1923       Any person or persons who shall sell, barter, hire, lend or give to any    An Act to control the possession,    None (adopted provision in 1982)
                           minor under the age of twenty-one years any pistol or revolver shall be    sale, and use of pistols and
                           deemed guilty of a misdemeanor and shall upon conviction thereof be        revolvers, § 7, May 4, 1923, in
                           fined not more than one hundred dollars or be imprisoned not more than     LAWS OF THE STATE OF NEW
                           three months, or both. This section shall not apply to fathers, mothers,   HAMPSHIRE 138, 139 (1923)
                           guardians, administrators, or executors who give to their children,
                           wards, or to heirs to an estate, a revolver.




                                                                                    8
                        Case 6:20-cv-01438-RRS-CBW Document 19-2 Filed 04/15/21 Page 10 of 13 PageID #: 95



North Carolina   1893      If any person shall knowingly sell or offer for sale, give or in any way     Acts 1893, ch. 514, in HARRY B.     “A well-regulated militia being
                           dispose of to a minor any pistol or pistol cartridge, brass knucks, bowie-   SKILLMAN, ED., JEROME’S             necessary to the security of a free
                           knife, dirk, loaded cane, or sling-shot, he shall be guilty of a             CRIMINAL CODE AND DIGEST OF         State, the right of the people to keep
                           misdemeanor.                                                                 NORTH CAROLINA 1070 (5th ed.        and bear arms shall not be infringed;
                                                                                                        1934)                               and as standing armies in time of
                                                                                                                                            peace are dangerous to liberty, they
                                                                                                                                            ought not to be kept up, and the
                                                                                                                                            military should be kept under strict
                                                                                                                                            subordination to and governed by the
                                                                                                                                            civil power. Nothing herein contained
                                                                                                                                            shall justify the practice of carrying
                                                                                                                                            concealed weapons, or prevent the
                                                                                                                                            legislature from enacting penal
                                                                                                                                            statutes against said practice.” N.C.
                                                                                                                                            CONST. of 1876, art. I, § 24.

North Dakota     1985      A person under the age of eighteen years may not possess a handgun           An Act to create and enact          “All individuals are by nature equally
                           except that such a person, while under the direct supervision of an adult,   chapters 62.1-01, 62.1-02, 62.1-    free and independent and have certain
                           may possess a handgun for the purposes of firearm safety training,           03,                                 inalienable rights, among which are
                           target shooting, or hunting.                                                 62.1-04, and 62.1-05 of the North   those of enjoying and defending life
                                                                                                        Dakota Century Code,                and liberty; acquiring, possessing and
                                                                                                        relating to the possession, sale,   protecting property and reputation;
                                                                                                        and use of weapons, ch. 683,        pursuing and obtaining safety and
                                                                                                        H.B. No. 1069, in 2 LAWS            happiness; and to keep and bear arms
                                                                                                        PASSED AT THE FORTY-NINTH           for the defense of their person, family,
                                                                                                        SESSION OF THE LEGISLATIVE          property, and the state, and for lawful
                                                                                                        ASSEMBLY OF THE STATE OF            hunting, recreational, and other lawful
                                                                                                        NORTH DAKOTA 2226, 2230             purposes, which shall not be
                                                                                                        (1985)                              infringed.” N.D. CONST. art. I, § 1
                                                                                                                                            (adopted 1985).




                                                                                      9
                        Case 6:20-cv-01438-RRS-CBW Document 19-2 Filed 04/15/21 Page 11 of 13 PageID #: 96



South Carolina   1923      If any person shall knowingly sell, offer for sale, give or in any way        An Act to enlarge and define the      “A well regulated militia being
                           dispose of to a minor any pistol or pistol cartridge, brass knucks, bowie     duties and powers of the probate      necessary to the security of a free
                           knife, dirk, loaded cane or sling shot, he shall be guilty of a               court in relation to minors in        State, the right of the people to keep
                           misdemeanor. Any person being the parent or guardian of or attending          counties having a population          and bear arms shall not be infringed.
                           in loco parentis to any child under the age of twelve years who shall         according to the census of 1920,      As, in times of peace, armies are
                           knowingly permit such child to have the possession or custody of, or          of between 90,000 and 100,000         dangerous to liberty, they shall not be
                           use in any manner whatever any gun, pistol, or other dangerous firearm,       and regulating the procedure          maintained without the consent of the
                           whether such firearm be loaded or unloaded, or any person who shall           thereof, No. 148, § 19, in ACTS       General Assembly. The military
                           knowingly furnish such child any firearm, shall be guilty of a                AND JOINT RESOLUTIONS OF THE          power of the State shall always be
                           misdemeanor and, upon conviction, shall be fined not exceeding Fifty          GENERAL ASSEMBLY OF THE               held in subordination to the civil
                           Dollars or imprisoned not exceeding thirty days.                              STATE OF SOUTH CAROLINA 207,          authority and be governed by it.” S.C.
                                                                                                         221 (1923)                            CONST. art. I, § 20 (adopted 1895).

Tennessee        1856      Any person who sells, loans, or gives to any minor a pistol, bowie knife,     Acts of 1855-56, ch. 81, § 2, in 5    “That the free white men of this State
                           dirk, Arkansas toothpick, hunter’s knife, or like dangerous weapon,           ROBERT T. SHANNON, ED., A             have a right to keep and to bear arms
                           except a gun for hunting or weapon for defense in traveling, is guilty of     COMPILATION OF THE TENNESSEE          for their common defence.” TENN.
                           a misdemeanor, and shall be fined not less than twenty-five dollars and       STATUTES 6154 (1918)                  CONST. of 1834, art. I, § 26.
                           be imprisoned in the county jail, at the discretion of the court.

Texas            1897      If any person in this State shall knowingly sell, give or barter, or cause    Acts of 1897, p. 221, in 2 E.T.       “Every citizen shall have the right to
                           to be sold, given or bartered to any minor, any pistol, dirk, dagger, slung   BRANCH, BRANCH’S ANNOTATED            keep and bear arms in the lawful
                           shot, sword-cane, spear, or knuckles made of any metal or hard                PENAL CODE OF THE STATE OF            defense of himself or the State; but the
                           substance, bowie knife or any other knife manufactured for the purpose        TEXAS 979 (1916)                      Legislature shall have power, by law,
                           of offense or defense, without the written consent of the parent or                                                 to regulate the wearing of
                           guardian of such minor, or of some one standing in lieu thereof, he shall                                           arms, with a view to prevent crime.”
                           be punished by fine of not less than twenty-five dollars nor more than                                              TEX. CONST. art. I, § 23 (adopted
                           two hundred dollars, or by imprisonment in the county jail not less than                                            1876).
                           ten nor more than thirty days, or by both such fine and imprisonment.

Virginia         1889      Be it enacted by the general assembly of Virginia,                            An Act to prevent selling or          None
                           That, if any person sell, barter, give or furnish or cause to be sold,        furnishing cigarettes or tobacco
                           bartered, given, or furnished to any minor under sixteen years of age         in any form, or pistols, dirks, or
                           cigarettes, or pistols, or dirks, or bowie-knives, having good cause to       bowie-knives to minors under
                           believe him or her to be a minor under sixteen years of age, said person      sixteen years of age, ch. 152, Feb.
                           shall be fined not less than ten nor more than one hundred dollars.           28, 1889, in ACTS AND JOINT
                                                                                                         RESOLUTIONS PASSED BY THE
                           This act shall be in force from its passage.                                  GENERAL ASSEMBLY OF THE
                                                                                                         STATE OF VIRGINIA 118 (1890).




                                                                                     10
                       Case 6:20-cv-01438-RRS-CBW Document 19-2 Filed 04/15/21 Page 12 of 13 PageID #: 97



Washington      1883      It shall be unlawful for any person or persons to sell or offer for sale       Act of Nov. 26, 1883, § 1, in 2   None (adopted provision in 1889)
                          any toy pistols within this state, and every person who shall sell, give,      WILLIAM LAIR HILL, ED., THE
                          furnish, or cause to be furnished, to any person under the age of sixteen      GENERAL STATUTES AND CODES
                          years, any pistol, toy pistol, or other pocket weapon in which explosives      OF THE STATE OF WASHINGTON
                          may be used, shall be deemed guilty of a misdemeanor, and upon                 698 (1891)
                          conviction shall be fined in any sum not less than five nor more than
                          twenty-five dollars.

West Virginia   1882      If a person carry about his person any revolver or other pistol, dirk,         Acts 1882, p. 421, in JOHN A.     None (adopted provision in 1986)
                          bowie knife, razor, slung shot, billy, metallic or other false knuckles, or    WARTH, ED., THE AMENDED
                          any other dangerous or deadly weapon of like kind or character, he shall       CODE OF WEST VIRGINIA 805
                          be guilty of a misdemeanor, and fined not less than twenty-five nor            (1884)
                          more than two hundred dollars, and may, at the discretion of the court,
                          be confined in jail not less than one, nor more than twelve months; and
                          if any person shall sell or furnish any such weapon as is hereinbefore
                          mentioned to a person whom he knows, or has reason, from his
                          appearance or otherwise, to believe to be under the age of twenty-one
                          years, he shall be punished as hereinbefore provided; but nothing herein
                          contained shall be so construed as to prevent any person from keeping
                          or carrying about his dwelling house or premises any such revolver or
                          other pistol, or from carrying same from the place of purchase to his
                          dwelling-house, or from his dwelling house to any place where
                          repairing is done, to have it repaired, and back again. And if upon the
                          trial of an indictment for carrying any such pistol, dirk, razor, or bowie-
                          knife the defendant shall prove to the satisfaction of the jury that he is a
                          quiet and peaceable citizen, of good character and standing in the
                          community in which he lives, and at the time he was found with such
                          pistol, dirk, razor, or bowie knife, as charged in the indictment, he had
                          good cause to believe and did believe that he was, in danger of death or
                          great bodily harm at the hands of another person, and that he was, in
                          good faith, carrying such weapon for self-defense and for no other
                          purpose, the jury shall find him not guilty.




                                                                                     11
                   Case 6:20-cv-01438-RRS-CBW Document 19-2 Filed 04/15/21 Page 13 of 13 PageID #: 98



Wisconsin   1883      It shall be unlawful for any minor, within this state, to go armed with         Laws 1883, ch. 329, in A.L.       None (adopted provision in 1998)
                      any pistol or revolver, and it shall be the duty of all sheriffs, constables,   SANBORN & J.R. BERRYMAN,
                      or other public police officers, to take from any minor any pistol or           EDS., SUPPLEMENT TO THE
                      revolver, found in his possession.                                              REVISED STATUTES OF THE STATE
                                                                                                      OF WISCONSIN 847 (1883)
                      It shall be unlawful for any dealer in pistols or revolvers, or any other
                      person, to sell, loan or give any pistol or revolver to any minor in this
                      state.


Wyoming     1890      It shall be unlawful for any person to sell, barter or give to any other        Session Laws of 1890, ch. 73, §   “The right of citizens to bear arms in
                      person under the age of twenty-one years any pistol, dirk or bowie              98, in J.A. VAN ORSDEL &          defense of themselves and of the state
                      knife, slung-shot, knucks or other deadly weapon that can be worn or            FENIMORE CHATTERTON, EDS.,        shall not be denied.” WYO. CONST.
                      carried concealed upon or about the person, or to sell, barter or give to       REVISED STATUTES OF WYOMING       art. I, § 24 (adopted 1889).
                      any person under the age of sixteen years any cartridges manufactured           § 5052, at 1253 (1899)
                      and designed for use in a pistol; and any person who shall violate any of
                      the provisions of this section shall be fined in any sum not more than
                      fifty dollars.




                                                                                   12
